The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 1,084,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations of a particular frequency range, is not necessary to realize the functionality of the claims in the instant invention.  See mapping below.

17/083254
10847170
1. A device for signal processing comprising: a receiver configured to receive an encoded audio signal, wherein the encoded audio signal comprises a parameter; a memory configured to store the parameter associated with a bandwidth-extended audio stream; and a processor configured to: select a plurality of non-linear processing functions based at least in part on a value of the parameter, wherein the plurality of non-linear processing functions comprise a first non-linear processing function and a second non-linear processing function, wherein the first non-linear processing function is different from the second non-linear processing function; generate based on the first non-linear processing function a first excitation signal for a first high-band frequency subrange; generate based on the second non-linear processing function, a second excitation signal for a second high-band frequency sub-range ; and generate a high-band excitation signal based on the first excitation signal and the second excitation signal, wherein the first excitation signal corresponds to a first high-band frequency sub-range, and wherein the second excitation signal corresponds to a second high-band frequency sub-range. 


2. The device of claim 1, wherein the processor is further configured to generate a resampled signal based on a low-band excitation signal, wherein the high-band excitation signal is based at least in part on the resampled signal. 


3. The device of claim 1, wherein the processor is further configured to: generate a first filtered signal by applying a low-pass filter to the first excitation signal; and generate a second filtered signal by applying a high-pass filter to the second excitation signal, wherein the high-band excitation signal is generated by combining the first filtered signal and the second filtered signal. 


4. The device of claim 1, wherein the processor is further configured to: generate the first excitation signal based on application of the first non-linear processing function of the plurality of non-linear processing functions to a resampled signal, and generate the second excitation signal based on application of the second non-linear processing function of the plurality of non-linear functions to the resampled signal, wherein the high-band excitation signal is based on the first excitation signal and the second excitation signal. 


5. The device of claim 4, wherein the processor is further configured to generate at least one additional excitation signal, wherein the at least one additional excitation signal is generated based on application of at least one additional function to the resampled signal, wherein the high-band excitation signal is generated further based on the at least one additional excitation signal, and wherein the first excitation signal corresponds to a first high-band frequency sub-range, the second excitation signal corresponds to a second high-band frequency sub-range, and the at least one additional excitation signal corresponds to at least one additional high-band frequency sub-range. 


6. The device of claim 4, wherein the first function includes a square function, and wherein the second function includes an absolute value function. 


7. The device of claim 1, wherein the parameter includes a non-linear configuration mode. 


8. The device of claim 1, wherein the first non-linear processing function corresponds to an absolute value function and the second non-linear processing function corresponds to a square function, and wherein the processor is configured to: select the absolute value function in response to determining that the parameter has a first value, and select a square function or the plurality of non-linear processing functions in response to determining that the parameter has a second value. 


9. The device of claim 1, wherein the processor is configured to select the plurality of non-linear processing functions in response to determining that the parameter has a second value and that a second parameter associated with the bandwidth-extended audio stream has a particular value. 


10. The device of claim 9, wherein the second parameter includes a mix configuration mode. 


11. The device of claim 1, further comprising: an antenna coupled to the receiver. 

1
2. The device of claim 11, further comprising a demodulator coupled to the receiver, the demodulator configured to demodulate the encoded audio signal. 


13. The device of claim 12, further comprising a decoder coupled to the processor, the decoder configured to decode the encoded audio signal, wherein the encoded audio signal corresponds to the bandwidth-extended audio stream, and wherein the processor is coupled to the demodulator. 


14. The device of claim 13, wherein the receiver, the demodulator, the processor, and the decoder are integrated into a mobile communication device. 


15. The device of claim 13, wherein the receiver, the demodulator, the processor, and the decoder are integrated into a base station, the base station further comprising a transcoder that includes the decoder. 


16. The device of claim 1, wherein the processor and the memory are integrated into a media playback device or a media broadcast device. 


17. A signal processing method comprising: receiving, at a device, an encoded audio signal, wherein the encoded audio signal comprises a parameter; selecting, at the device, a plurality of non-linear processing functions based at least in part on a value of the parameter, wherein the plurality of non-linear processing functions comprise a first non-linear processing function and a second non-linear processing function, wherein the first non-linear processing function is different from the second non-linear processing function; generating, at the device, a first excitation signal based on the first non-linear processing function; generating, at the device, a second excitation signal based on the second non-linear processing function; and generating, at the device, a high-band excitation signal based on the first excitation signal and the second excitation signal, wherein the first excitation signal corresponds to a first high-band frequency sub-range, and wherein the second excitation signal corresponds to a second high-band frequency sub-range. 




18. The method of claim 17, wherein the device comprises a media playback device or a media broadcast device. 


19. The method of claim 17, wherein the device comprises a mobile communication device. 


20. The method of claim 17, wherein the device comprises a base station. 


21. A computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations comprising: selecting a plurality of non-linear processing functions based at least in part on a value of a parameter, wherein the plurality of non-linear processing functions comprise a first non-linear processing function and a second non-linear processing function, wherein the first non-linear processing function is different from the second non-linear processing function, wherein the parameter received from an encoder in an encoded audio signal; generating a first excitation signal based on the first non-linear processing function; generating a second excitation signal based on the second non-linear processing function; and generating a high-band excitation signal based on the first excitation signal and the second excitation signal, wherein the first excitation signal corresponds to a first high-band frequency sub-range, and wherein the second excitation signal corresponds to a second high-band frequency sub-range. 





22. The computer-readable storage device of claim 21, wherein the plurality of non-linear processing functions is selected in response to determining that the parameter has a first particular value and that a second parameter associated with the bandwidth-extended audio stream has a second particular value. 


23. An apparatus comprising: means for receiving an encoded audio signal, wherein the encoded audio signal comprises a parameter; means for storing the parameter associated with a bandwidth-extended audio stream; means for generating a first excitation signal based on the first non-linear processing function, wherein the first non-linear processing function selected based at least in part on a value of the parameter; means for generating a second excitation signal based on the second non-linear processing function, wherein the second non-linear processing function selected based at least in part on a value of the parameter, wherein the first non-linear processing function is different from the second non-linear processing function; and means for generating a high-band excitation signal based on the first excitation signal and the second excitation signal, wherein the first excitation signal corresponds to a first high-band frequency sub-range, and wherein the second excitation signal corresponds to a second high-band frequency sub-range.
1. A device for signal processing comprising: a receiver configured to receive an encoded audio signal, wherein the encoded audio signal comprises a parameter; a memory configured to store the parameter associated with a bandwidth-extended audio stream; and a processor configured to: select a plurality of non-linear processing functions based at least in part on a value of the parameter, wherein the plurality of non-linear processing functions comprise a first non-linear processing function and a second non-linear processing function, wherein the first non-linear processing function is different from the second non-linear processing function; generate a first excitation signal based on the first non-linear processing function; generate a second excitation signal based on the second non-linear processing function; and generate a high-band excitation signal based on the first excitation signal and the second excitation signal, wherein the first excitation signal corresponds to a first high-band frequency sub-range that is between approximately 8 kilohertz and 12 kilohertz, and wherein the second excitation signal corresponds to a second high-band frequency sub-range that is between approximately 12 kilohertz and 16 kilohertz. 
 

2. The device of claim 1, wherein the processor is further configured to generate a resampled signal based on a low-band excitation signal, wherein the high-band excitation signal is based at least in part on the resampled signal. 
 

3. The device of claim 1, wherein the processor is further configured to: generate a first filtered signal by applying a low-pass filter to the first excitation signal; and generate a second filtered signal by applying a high-pass filter to the second excitation signal, wherein the high-band excitation signal is generated by combining the first filtered signal and the second filtered signal. 
 

4. The device of claim 1, wherein the processor is further configured to: generate the first excitation signal based on application of the first non-linear processing function of the plurality of non-linear processing functions to a resampled signal, and generate the second excitation signal based on application of the second non-linear processing function of the plurality of non-linear functions to the resampled signal, wherein the high-band excitation signal is based on the first excitation signal and the second excitation signal. 
 

5. The device of claim 4, wherein the processor is further configured to generate at least one additional excitation signal, wherein the at least one additional excitation signal is generated based on application of at least one additional function to the resampled signal, wherein the high-band excitation signal is generated further based on the at least one additional excitation signal, and wherein the first excitation signal corresponds to a first high-band frequency sub-range, the second excitation signal corresponds to a second high-band frequency sub-range, and the at least one additional excitation signal corresponds to at least one additional high-band frequency sub-range. 
 

6. The device of claim 4, wherein the first function includes a square function, and wherein the second function includes an absolute value function. 
 

7. The device of claim 1, wherein the parameter includes a non-linear configuration mode. 
 

8. The device of claim 1, wherein the first non-linear processing function corresponds to an absolute value function and the second non-linear processing function corresponds to a square function, and wherein the processor is configured to: select the absolute value function in response to determining that the parameter has a first value, and select a square function or the plurality of non-linear processing functions in response to determining that the parameter has a second value. 
 

9. The device of claim 1, wherein the processor is configured to select the plurality of non-linear processing functions in response to determining that the parameter has a second value and that a second parameter associated with the bandwidth-extended audio stream has a particular value. 
 

10. The device of claim 9, wherein the second parameter includes a mix configuration mode. 
 

11. The device of claim 1, further comprising: an antenna coupled to the receiver. 
 

12. The device of claim 11, further comprising a demodulator coupled to the receiver, the demodulator configured to demodulate the encoded audio signal. 
 

13. The device of claim 12, further comprising a decoder coupled to the processor, the decoder configured to decode the encoded audio signal, wherein the encoded audio signal corresponds to the bandwidth-extended audio stream, and wherein the processor is coupled to the demodulator. 
 

14. The device of claim 13, wherein the receiver, the demodulator, the processor, and the decoder are integrated into a mobile communication device. 
 

15. The device of claim 13, wherein the receiver, the demodulator, the processor, and the decoder are integrated into a base station, the base station further comprising a transcoder that includes the decoder. 
 

16. The device of claim 1, wherein the processor and the memory are integrated into a media playback device or a media broadcast device. 
 

17. A signal processing method comprising: receiving, at a device, an encoded audio signal, wherein the encoded audio signal comprises a parameter; selecting, at the device, a plurality of non-linear processing functions based at least in part on a value of the parameter, wherein the plurality of non-linear processing functions comprise a first non-linear processing function and a second non-linear processing function, wherein the first non-linear processing function is different from the second non-linear processing function; generating, at the device, a first excitation signal based on the first non-linear processing function; generating, at the device, a second excitation signal based on the second non-linear processing function; and generating, at the device, a high-band excitation signal based on the first excitation signal and the second excitation signal, wherein the first excitation signal corresponds to a first high-band frequency sub-range that is between approximately 8 kilohertz and 12 kilohertz, and wherein the second excitation signal corresponds to a second high-band frequency sub-range that is between approximately 12 kilohertz and 16 kilohertz. 
 

18. The method of claim 17, wherein the device comprises a media playback device or a media broadcast device. 
 

19. The method of claim 17, wherein the device comprises a mobile communication device. 
 

20. The method of claim 17, wherein the device comprises a base station. 
 

21. A computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations comprising: selecting a plurality of non-linear processing functions based at least in part on a value of a parameter, wherein the plurality of non-linear processing functions comprise a first non-linear processing function and a second non-linear processing function, wherein the first non-linear processing function is different from the second non-linear processing function, wherein the parameter received from an encoder in an encoded audio signal; generating a first excitation signal based on the first non-linear processing function; generating a second excitation signal based on the second non-linear processing function; and generating a high-band excitation signal based on the first excitation signal and the second excitation signal, wherein the first excitation signal corresponds to a first high-band frequency sub-range that is between approximately 8 kilohertz and 12 kilohertz, and wherein the second excitation signal corresponds to a second high-band frequency sub-range that is between approximately 12 kilohertz and 16 kilohertz. 
 

22. The computer-readable storage device of claim 21, wherein the plurality of non-linear processing functions is selected in response to determining that the parameter has a first particular value and that a second parameter associated with the bandwidth-extended audio stream has a second particular value. 
 

23. An apparatus comprising: means for receiving an encoded audio signal, wherein the encoded audio signal comprises a parameter; means for storing the parameter associated with a bandwidth-extended audio stream; and means for generating a first excitation signal based on the first non-linear processing function, wherein the first non-linear processing function selected based at least in part on a value of the parameter; means for generating a second excitation signal based on the second non-linear processing function, wherein the second non-linear processing function selected based at least in part on a value of the parameter, wherein the first non-linear processing function is different from the second non-linear processing function; and means for generating a high-band excitation signal based on the first excitation signal and the second excitation signal, wherein the first excitation signal corresponds to a first high-band frequency sub-range that is between approximately 8 kilohertz and 12 kilohertz, and wherein the second excitation signal corresponds to a second high-band frequency sub-range that is between approximately 12 kilohertz and 16 kilohertz. 
 

24. The method of claim 17, further comprising: generating a first excitation signal based on application of a first function of the plurality of non-linear processing functions to a resampled signal, and generating a second excitation signal based on application of a second function of the plurality of non-linear functions to the resampled signal, wherein the high-band excitation signal is based on the first excitation signal and the second excitation signal. 
 

25. The method of claim 17, wherein the first non-linear processing function corresponds to an absolute value function and the second non-linear processing function corresponds to a square function. 
 

26. The method of claim 17, wherein the parameter includes a non-linear configuration mode. 







Allowable Subject Matter

Claims 1-23 are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:
With respect to the independent claims, the prior art of record fail to disclose generating a first excitation signal based on a first non-linear processing function, generating a second excitation signal based on a second non- linear processing function, and generating a high-band excitation signal based on the first excitation signal and the second excitation signal.  Vos (20070088558) describes that a nonlinear function calculator 520 is configured to apply a nonlinear function to an upsampled signal. Vos describes that a potential advantage of the absolute value function over other nonlinear functions for spectral extension, such as squaring, is that energy normalization is not needed. See Vos, para. [0120]. Each of Plot (c) of FIG. 12a and Plot (c) of FIG. 12b shows an example of the extended spectrum after application of a nonlinear function. See Vos, para. [0122] and FIGS. 12a and 12b. Vos thus describes applying a single nonlinear function (e.g., absolute value function OR squaring) to generate a highband excitation signal. The cited portions of Vos do not disclose generating the high-band excitation signal based on a plurality of non-linear processing functions.  McCree, Alan V. (20020007280) teaches, para[0060],  Second preferred embodiment coders and decoders follow the first preferred embodiment coders and decoders and partition the sampled input into a lowband and a highband, downsample, and apply a narrowband coder to the lowband. However, the second preferred embodiments vary the encoding of the highband with modulated noise-excited LP by deriving the modulation from the envelope of lbdh(m) rather than its absolute value. In particular, find the envelope en(m) of lbdh(m) by lowpass (0-1 kHz) filtering the absolute value .vertline.lbdh(m).vertline. plus notch filtering to remove dc. FIG. 7 illustrates en(m) for the voiced speech of FIG. 6 in the time domain.  
Rajendran et al. 20080027717, para [0091], teaches a description of a spectral envelope of a frame also includes a description of temporal information of the frame (e.g., as in an ordered sequence of Fourier transform coefficients). In other cases, the set of speech parameters of an encoded frame may also include a description of temporal information of the frame. The form of the description of temporal information may depend on the particular coding mode used to encode the frame. For some coding modes (e.g., for a CELP coding mode), the description of temporal information may include a description of an excitation signal to be used by a speech decoder to excite an LPC model (e.g., as defined by the description of the spectral envelope). A description of an excitation signal typically appears in an encoded frame in quantized form (e.g., as one or more indices into corresponding codebooks). The description of temporal information may also include information relating to a pitch component of the excitation signal. For a PPP coding mode, for example, the encoded temporal information may include a description of a prototype to be used by a speech decoder to reproduce a pitch component of the excitation signal. A description of information relating to a pitch component typically appears in an encoded frame in quantized form (e.g., as one or more indices into corresponding codebooks). 
Gupta et al 20090319262, para [0195], teaches apparatus MF200 also includes means FD200 for decoding a portion of a second encoded frame to obtain a second excitation signal, where the portion includes representations of a pitch pulse shape differential and a pitch period differential. Means FD200 includes means FD210 for calculating a second pitch pulse shape based on the time-domain pitch pulse shape and the pitch pulse shape differential. Means FD200 also includes means FD220 for calculating a second pitch period based on the pitch period and the pitch period differential. Means FD200 also includes means FD230 for arranging two or more copies of the second pitch pulse shape within the second excitation signal according to the pitch pulse position and the second pitch period. Means FD230 may be configured to calculate a position for each of the copies within the second excitation signal as a corresponding offset from the pitch pulse position, where each offset is an integer multiple of the second pitch period. Means FD200 and/or apparatus MF200 may also be implemented to include means for obtaining a set of LPC coefficient values from the second encoded frame (e.g., by dequantizing one or more quantized LSP vectors from the second encoded frame and inverse transforming the result), means for configuring a synthesis filter according to the set of LPC coefficient values, and means for applying the second excitation signal to the configured synthesis filter to obtain a second decoded frame.
However, none of the prior art of record explicitly teaches the claimed generating a high-band excitation signal based on a first and second high band frequency subrange generated on two different non-linear processing functions.

Response to Arguments

Applicant's arguments filed 10/08/2021 have been fully considered; examiner notes the remaining obviousness-type double patenting rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
04/08/2022